FILED
                            NOT FOR PUBLICATION                               DEC 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONALD G.S. AU,                                  No. 13-15328

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00541-SOM-
                                                 KSC
  v.

THE FUNDING GROUP, INC.; et al.,                 MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                            Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Ronald G.S. Au, an attorney, appeals pro se from the district court’s

judgment dismissing his action alleging federal and state law violations in

connection with the assignment of a mortgage. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the denial of a motion for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
leave to amend, Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993), and we

affirm.

      The district court did not abuse its discretion by denying Au’s motions for

leave to amend because Au’s first proposed amended complaint did not allege facts

sufficient to state any cognizable claims for relief, and Au’s second proposed

amended complaint violated the court’s order restricting him from adding new

theories of liability against existing defendants. See Cafasso, U.S. ex rel. v. Gen.

Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (district court does

not abuse its discretion where proposed amendments violate court’s order limiting

scope of complaint); Hinton, 5 F.3d at 397 (a court may refuse to grant leave to

amend when, even if amendments were allowed, the complaint would be subject to

dismissal); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)). We reject Au’s contention that the district court abused its

discretion by only giving him restricted leave to file a motion to amend.

      The district court did not abuse its discretion by denying Au’s motion to

reconsider the denial of his second motion for leave to amend because Au failed to

show that newly-discovered evidence warranted reconsideration. See Caliber One


                                            2                                      13-15328
Indem. Co. v. Wade Cook Fin. Corp., 491 F.3d 1079, 1082, 1085 (9th Cir. 2007)

(setting forth standard of review and noting that a party must show that it could not

with reasonable diligence have discovered and produced the evidence earlier).

Denial of the alternative relief of leave to allow Au to file an amended complaint

was not an abuse of discretion. See Hinton, 5 F.3d at 395 (setting forth factors that

district court may consider in deciding whether to grant motion for leave to

amend).

      The district court did not abuse its discretion by granting Option One’s

motion for attorney’s fees because Au’s action was in the nature of assumpsit. See

Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th Cir. 2000) (setting

forth abuse of discretion standard of review for award of attorney’s fees made

under state law, and de novo standard of review for district court’s interpretation

and application of relevant state statute); id. at 883-84 (Hawai’i state law provides

for attorney’s fees to the prevailing party in actions in the nature of assumpsit,

which includes all possible contract claims); Hong v. Kong, 683 P.2d 833, 841

(Haw. Ct. App. 1984) (an action for rescission of an agreement and for restitution

of monies paid on account of the agreement is in the nature of assumpsit).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)


                                           3                                     13-15328
(per curiam).

      Au’s request for costs, set forth in his opening and reply briefs, is denied.

      Option One’s request to strike, set forth in its answering brief, is denied.

      AFFIRMED.




                                          4                                     13-15328